DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I, species (i) fig. 4, claims 1, 2 and 4-7, in the reply filed on 9/14/21 is acknowledged.
Claims 3 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/21.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi et al., Japanese Publication No. JP 2005/353945 A (from the IDS with English machine translation filed)  in view of Asai  Japanese Publication No. JP 2016/195224 A (from the IDS with English machine translation filed)  

Hiroshi teaches:
1. A semiconductor device comprising (see figs. 1 and 8): 
	a base plate (1) having a first surface and having a first contact area in the first surface; 
	a metal plate (5) having a second surface, disposed such that the second surface faces the first surface, and having a second contact area in the second surface; 
	a bonding material (7) disposed between the first surface and the second surface and in contact with the first contact area and the second contact area to bond the metal plate (5) and the base plate (1); 
	an insulating plate (3) disposed on the metal plate; 
	a circuit member (4) disposed on the insulating plate;
	a semiconductor element (6) mounted to the circuit member; and 
	a sealing material (16/17) that covers the metal plate (5), the bonding material (7), the insulating plate (3), the circuit member (4), and the semiconductor element (6) to seal a space above the base plate,	….
	wherein on the base plate (1), a groove portion (15 in fig. 1; and 15A in fig. 8)… surrounding the first contact area is provided, and 
	wherein, in a plan view as viewed in a thickness direction of the base plate, an inner periphery of a corner portion of the groove portion (15A has curves at corners in fig. 8) has a para. [0001] – [0098], figs. 1-13. 

	Hiroshi does not expressly teach the metal plate has a non-contact area with the bonding material or specifically:
	wherein outside the second contact area, the second surface has a non-contact area that is not in contact with the bonding material… a groove portion facing the non-contact area.

	In an analogous art, Asai, in figs. 1-3, teaches a metal plate (11c) has a non-contact area (e.g. see exposed edges of 11c in fig. 3) with the bonding material (19).  Specifically, Asai teaches:
	wherein outside the second contact area (e.g. second contact area along interface with 19), the second surface has a non-contact area (e.g. see exposed edges of 11c in fig. 3) that is not in contact with the bonding material (19)… a groove portion (14) facing the non-contact area.  See Asai at English Abstract and English machine translation at para. [0016] – [0029].


	Hiroshi further teaches:
4. The semiconductor device according to claim 1, 
	(see fig. 8) wherein in the plan view as viewed in the thickness direction of the base plate, the inner periphery of the groove portion (15A) has a first straight line that is connected to one end of the corner portion and a second straight line that is connected to the other end of the corner portion (e.g. In fig. 8, the groove portion (15A) has four curved corners.  There are two straight lines extending in the vertical and horizontal directions from a first curved corner. ), and 	wherein, in the plan view as viewed in the thickness direction of the base plate, the corner portion is located inside an area that is defined by extending the first straight line and the 
	
	Asai further teaches:
5. The semiconductor device according to claim 1, wherein, (see figs. 1-3) in the plan view as viewed in the thickness direction of the base plate, the non-contact area (e.g. see exposed edges of 11c in fig. 3)  includes an outer peripheral area of the corner portion (e.g. corner portion of 14a in fig. 2).

	Hiroshi further teaches:
7. The semiconductor device according to claim 1, 
	wherein, in the plan view as viewed in the thickness direction of the base plate, the inner periphery of the groove portion is defined by two first opposite sides, two second opposite sides, and four corner portions that are connected to the first two opposite sides and the second two opposite sides (e.g. In fig. 8, the groove portion (15A) is quadrilateral in shape so there are four sides and four curved corners), and 
	wherein, in the plan view as viewed in the thickness direction of the base plate, the four corner portions are located inside a rectangle that is defined by extending the first two opposite sides and the second two opposite sides (e.g. In fig. 8, the groove portion (15A) is quadrilateral in shape so there are four sides and four curved corners).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hiroshi with the teachings of Asai because the sealing material contacts a part of the a side surface of the metal plate (11c) to disperse stress making it possible to prevent cracks.  See Asai at English machine translation para. [0029].

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi in view of Asai, as applied to claim 1 above, in further view of Kitano et al., US Patent No. 5,041,901.

	Regarding claim 6:
	Hiroshi and Asai teach all the limitations of claim 1 above and Asai further teaches the metal plate (11c) is attached to the base plate (14) with solder material by plating.  Asai also teaches the base plate (14) is made of a material with low wettability with solder.  See Asai at para. [0023].
	Hiroshi and Asai do not expressly teach a coating layer, having a lower wettability than that of the metal plate, formed on the non-contact area
	In an analogous art, Kitano teaches applying a coating layer such as a solder resist to suppress solder wettability in a portion of a package not to be soldered.  See Kitano at col 4, ln 49–61, col 5, ln 1–15.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Hiroshi with the teachings of Kitao to form a coating layer such as a solder resist in the non-contact area (i) in order to prevent solder from being formed in a portion of the metal plate not to be soldered and leave a side surface of the metal plate (11c)  to contact the sealing material to disperse stress making it possible to prevent cracks  (e.g. see Asai at English machine translation para. [0029]); and (ii)  by peforming a surface treatment for suppressing solder wettability the reliability of the semiconductor device can further be improved (e.g. see Kitao at col 6, ln 20–25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 December 2021